Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in response to arguments received on 09/27/2021.
Claims 1 and 12 being independent have been amended.
Claims 1-20 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 09/27/2021 have been fully considered but they are not persuasive. 
The instant claim amendments have sufficiently addressed the previous 35 USC 112 rejection and are thus considered persuasive.  As such, the previous claim rejections under 35 USC 112 have been withdrawn.
With respect to applicant’s arguments under 35 USC 101, the arguments have been fully considered, however, the examiner respectfully disagrees. Applicant argues the claims are not directed to an abstract idea since they focus on a specific means or method that improves electronic transaction message processing technology, however, the examiner respectfully disagrees. Providing alert notifications to consumers for selected account transaction, such as, a debit transaction, and generating a token for the primary account number associated with the transactions does not improve electronic transaction message processing technology nor any technology. Rather, when taking out all the computer elements from the claimed inventions, the claims merely recite applying the abstract idea in a computer environment to automate the process without significantly more. Performing tokenized transactions based on consumer approval message is merely a business relation, at most. The claimed elements describe an improvement to an abstract business relationship; however, an improvement to an abstract idea is still abstract. 
Unlike McRO, the claimed process does not improve the technology of generating the animated 3-D model, nor does the claimed process use a combined order of specific rules that render information into a specific format that is then used and applied to create desired results. Routing of transaction messages between parties of the transaction and the consumer according to specific routing parameters are not specific steps for processing 
The applicant further argues the claims integrate the alleged judicial exception into a practical application of the alleged exception under Step 2A Prong Two and are not directed to the exception, however, the examiner respectfully disagrees. The pending application does not recite an improvement to the technical field of transaction message processing since it does not implement a specific method of “routing a request message to a consumer, receiving an approval message, routing a tokenization request message to a tokenization service, tokenizing a PAN, and routing the token to the merchant computing system” and does not provide the technical effect of maximizing the security of the transaction processing for each routed transaction by receiving an approval message from a consumer and tokenizing the PAN before processing the transaction. Rather, as mentioned above, the claims merely recite applying the abstract idea in a computer environment to automate the process. The claims do not operate transaction processing networks more efficiently and with increased security. Unlike Bascom Global Internet Services, Inc. v. AT&T Mobility LLC, the claimed inventive concept does not operate in a non-conventional manner and does not contain any non-generic arrangement of pieces for filtering features specific to each end user. Unlike DDR Holdings, the solution in the instant application is not a solution necessarily rooted in computer technology because there are other ways to accomplish the solution and the computer elements are not an essential part of performing the solution nor do they overcome a problem specifically arising in the realm of computer networks. Rather, the claims in the instant application are directed towards a business process and they do not transform the abstract idea of filtering content into a particular, practical application of the abstract idea; nor do the claims carve out a very specific method for routing of transaction messages between parties of the transaction and the consumer according to specific routing parameters that maximize the security of the transaction processing, nor do the claims include an ordered combination of claim limitations for a particular, practical application. Rather than maximizing the security of the transaction processing, the claims merely recite applying the abstract idea in a computer environment to automate the process without significantly more.
Applicant’s arguments, see pages 16-20, filed 09/27/2021, with respect to claim rejections under 35 USC 103 have been fully considered and are persuasive. The 35 USC 103 rejection of the claims has been withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims fall within at least one of the four categories of patent eligible subject matter (process), as claim 1 is directed to a computer-implemented method performed by a payment card network system server, said method comprising a series of steps; claim 12 is directed to a token/alert service system comprising a series of steps. Therefore, the claims are directed to a statutory category.
Independent claim 1 recites: 
receiving an electronic transaction message from a merchant, the electronic transaction message corresponding to a transaction associated with a primary account number of a payment card of a consumer, the electronic transaction message including the primary account number; 
determining that the electronic transaction message is an authorization request message; 
based on the determination, extracting the primary account number from the electronic transaction message;
transmitting a transaction alert message to the consumer, the transaction alert message including a request that the consumer respond to the transaction alert message approving the transaction;
receiving an approval response to the transaction alert message from the consumer;
based on receipt of the approval response, transmitting a token request message to a card issuer associated with the primary account number;
after transmitting the token request message, tokenizing the primary account number to generate a token;
transmitting the token to the merchant; and
receiving from the merchant, a second authorization request message for the transaction, the second authorization request message including the token in place of the primary account number. 
These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which includes commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations). Business relations and legal obligations occur when receiving an electronic transaction message, determine that the electronic transaction message is an authorization request message; based on the determination, extracting the primary account number; transmitting a transaction alert message to a consumer, the message including a request that the consumer respond to the message approving the transaction; receiving an approval response to the transaction alert message; based on receipt of the approval response, transmitting a token request message to a card issuer associated with the primary account number; after transmitting the token request message, tokenizing the primary account number to generate a token; transmitting the token to the merchant; and receiving from the merchant, a second authorization request message for the transaction, including the token in place of the primary account number. If a claim limitation, under its broadest reasonable interpretation, covers concepts performed in the human mind, managing personal behavior or abstract ideas, then it falls within the “mental processes” and “a method of organizing human activity” grouping of abstract ideas.  Accordingly, these claims recite an abstract idea. Therefore, the claim is a related to a “Certain Method of Organizing Human Activity” relating to a “Commercial or Legal Interactions”. Claim 12 similarly interpreted.
The judicial exception is not integrated into a practical application because the additional elements as seen in claim 1 including a “payment card network system server”, “point-of-sale device”, and “consumer computing device”, and claim 12 including a “point-of-sale device”, “consumer computing device”, “server” and “database” are recited at a high level of generality i.e., as a generic processor performing generic computer functions of processing data i.e. receiving data, analyzing data and transmitting data. The additional elements describes how to generally “apply” the judicial exception in a computer environment to automate the process and simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea, see MPEP 2106.05 (f). Accordingly, the additional elements do not integrate the abstract idea into a practical 
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Further, receiving and transmitting data are well-understood, routine and conventional computer functions. The claims are not directed to any specific improvements of these elements.  The claims are not patent eligible.
The dependent claims 2-11 and 13-20 give further detail about the type of transactions, the transaction details, notification messages, and the electronic transaction messages. These processes are similar to the abstract idea noted in the independent claims because they further extend the details provided in the limitations of the independent claims which are directed to a method of organizing human activity which include commercial or legal interactions (including agreements in the forms of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations).  Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY P KANAAN whose telephone number is (571)272-2481.  The examiner can normally be reached on Monday- Friday 10:00am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 5712703602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.P.K./Examiner, Art Unit 3695                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        1/4/2022